DUPONT, C. J.,
with whom MCDONALD, J., joins, concurring in part and dissenting in part. I would not reverse the trial court’s judgment as to two of the counts of summary criminal contempt as discussed in part II B and C of the majority opinion. I, therefore, dissent, in part.
The appellate review in this summary criminal contempt judgment, brought by a writ of error, is limited to a determination of whether three jurisdictional requirements existed at the time the trial court rendered its judgment. These requirements are met if the particular conduct of the plaintiff in error, Duane Banks (plaintiff), underlying each finding of contempt was legally susceptible of constituting a contempt, if the punishment was authorized, and if the court was qualified to conduct the summary contempt procedure. See Jackson v. Bailey, 221 Conn. 498, 500, 605 A.2d 1350, cert. *624denied, 506 U.S. 875, 113 S. Ct. 216, 121 L. Ed. 2d 155 (1992); In re Dodson, 214 Conn. 344, 346-47, 572 A.2d 328, cert. denied, 498 U.S. 896, 111 S. Ct. 247, 112 L. Ed. 2d 205 (1990). If all three conditions are satisfied, the appellate inquiry ends, and the adjudication that a contempt has occurred must be upheld. In re Dodson, supra, 344; McClain v. Robinson, 189 Conn. 663, 457 A.2d 1072 (1983); Moore v. State, 186 Conn. 256, 440 A.2d 969 (1982); Whiteside v. State, 148 Conn. 77, 167 A.2d 450 (1961); State v. Jackson, 147 Conn. 167, 158 A.2d 166 (1990); Goodhart v. State, 84 Conn. 60, 78 A. 853 (1911); State v. Melechinsky, 36 Conn. Sup. 547, 419 A.2d 900 (1980).
A writ of error precludes any review of findings of fact. State v. Assuntino, 180 Conn. 345, 429 A.2d 900 (1980); State v. Copian, 85 Conn. 618, 84 A. 280 (1912); Goodhart v. State, supra, 84 Conn. 60. Therefore, an adjudication that a contempt has been committed in the presence of a trial court is final and not reviewable where the three requisite jurisdictional requirements are present. Tyler v. Hamersley, 44 Conn. 393, 409 (1877). If there is jurisdiction, every court has the inherent power to adjudicate whether an act of contempt has been committed. Id., 411. The punishment must be immediate and peremptory, that is, final and conclusive. Id., 412. A court acts solely on the facts within its own knowledge and if there is jurisdiction, there can be no review of its conclusion that a contempt has occurred. State v. Melechinsky, supra, 36 Conn. Sup. 547.1
Summary criminal contempt proceedings are not “the functional equivalent” of those criminal prosecutions *625in which the contemptuous acts are committed outside of the presence of the court in violation of a court order. Moore v. State, supra, 186 Conn. 259. In those types of contempt cases where the offender is not in court at the time of the alleged contemptuous acts, the judge can have no knowledge of the facts that constitute those acts except as are communicated to the judge by others. Welch v. Barber, 52 Conn. 147, 156 (1884). Those cases, unlike the summary criminal contempts committed in the presence of the court, therefore, require a trial for proof beyond a reasonable doubt of their facts. Only if the facts of the summary criminal contempts committed in the presence of the trial court could not constitute a contempt, that is, if they are not legally susceptible of being contemptuous, can a reviewing court revise the finding of the trial court. Id. All of the Connecticut cases cited in Justice Palmer’s opinion affirm the proposition that findings of summary criminal contempts committed in the presence of a court for which the punishment is six months or less cannot be reviewed if the three jurisdictional requirements are met. Jackson v. Bailey, supra, 221 Conn. 498; In re Dodson, supra, 214 Conn. 344; Moore v. State, supra, 256; Goodhart v. State, supra, 84 Conn. 60; Welch v. Barber, supra, 147.
In this case, two of the requisite jurisdictional elements are satisfied because the punishment was authorized and the trial court was authorized to impose it summarily. See Jackson v. Bailey, supra, 221 Conn. 500. The only remaining issue is whether the plaintiffs conduct on the three occasions involved was legally susceptible of constituting a contempt. This determination rests on whether he disobeyed a legal order. Our review must be confined to whether the acts are capable of being construed as contemptuous, that is, legally susceptible of such construction, not whether the acts *626are in fact contemptuous, the latter being a finding of fact made by a trial court based on its conclusion as to motive, intent or good or bad faith of a plaintiff. It is that latter finding that cannot be reviewed. Goodhart v. State, supra, 84 Conn. 65-69.
In determining whether the conduct of the plaintiff on the three occasions was legally susceptible of constituting a contempt, it is important to note the following. This was not the first appearance of the plaintiff before this trial court. The trial court had reduced the plaintiffs bail, five months previously, from $500,000 to $300,000. A few moments prior to the contempts involved, the court, in a bail bond hearing, had denied a motion to reduce the plaintiffs bail to $35,000, after hearing argument of the plaintiffs counsel. The plaintiff then sought an opportunity to speak on his own behalf, which the court granted. The court listened to the plaintiff for a short time and then interrupted the plaintiff to say that he was repeating the arguments of his counsel that the court had already considered. The court also said that it would listen if the plaintiff had anything new to say, but that it did not want to hear the same arguments that counsel had already made. The plaintiff then implied that the court was prejudiced against him and was not dispensing justice evenly because he was “just a regular individual from the north end, I’m not a professional athlete or anything. Three hundred thousand dollars is ridiculous . . . .” The remark was made to a court that had already reduced his bond by $200,000 and that knew the plaintiff had a prior conviction for escape and two prior convictions for a failure to appear, and had been adjudicated in violation of probation twice. The court was also aware that the charges the plaintiff faced were robbery and assault, both in the first degree.
The trial court attempted to answer the plaintiffs remark but the plaintiff interrupted, at which time the *627court advised him not to say one more word. The plaintiff, however, persisted in speaking, even after four-more warnings to be quiet.
It is evident from the transcript that the plaintiff continued to talk, and then began to leave. The court told the plaintiff to “[c]ome back here” and asked him to show cause why he should not be held in contempt. The plaintiff continued to talk, and the court twice more asked him to be quiet. After the plaintiff continued to talk, the court found him in contempt and sentenced him to three months imprisonment. This exchange was the basis for the first contempt finding. Following a remark by the plaintiff that is audible but not understandable on the tape, the plaintiff said, “The court’s disrespecting me.” He began to leave again, not facing the court, and was muttering something because the court then said, “come back here again. What was that?” The court asked the plaintiff why he should not be held in contempt and the plaintiff persisted in speaking. The court gave him a chance to apologize, which the plaintiff did, but conditioned the apology on his claimed right to speak. Again, there is an inaudible remark, at which point we can infer that the plaintiff began to leave again because the court called the plaintiff back, and said that he was a “wise guy,” and disrespectful. This colloquy preceded the second finding of contempt.
The last contemptuous act occurred when the plaintiff muttered to himself and said sar castically, “Do whatever you like.” He again began to leave when the court said, “Come back,” whereupon the court found him in contempt a third time. After the third adjudication of contempt, the plaintiff said, “[T]his ain’t no courtroom.” The trial court summed up the plaintiffs behavior-involved in the three findings of contempt by saying that the plaintiff was disrespectful because he did not stop talking as he walked out of the courtroom and continued to make disr espectful comments to the court.
*628This court had the tape of the proceeding available to it.2 Background noise in the courtroom can be heard, and some of the remarks of the plaintiff or perhaps others are not understandable. It is clear that the trial court also did not always clearly hear what the plaintiff said. The court was aware, however, that the plaintiff was speaking inappropriately and not facing the bench.
An appellate review of multiple findings of contempt in order to determine if each act is discrete and susceptible of constituting a contempt, or is one continuous delict, is difficult to conduct because there is no inevitable result or conclusive test to resolve the matter. See Jackson v. Bailey, supra, 221 Conn. 512; see also United States v. Seale, 461 F.2d 345, 354 (7th Cir. 1972).
In this case, as in Jackson v. Bailey, supra, 221 Conn. 513-15, each contempt cannot be isolated entirely from the others because a general warning of the conduct to be avoided applies to successive acts of contempt. Also, the affront to the dignity of the court or to the administration of justice involves the cumulative effect of the behavior involved, particularly its contumacious aspect as observed by others in the courtroom.
This case is similar to Jackson, where this court upheld three separate contempts, found by the trial court in a thirty second time frame, for which a total punishment of fifteen months imprisonment was given. The temporal proximity of two of the contempts in Jackson must have been less than ten seconds, and the warning not to engage in the behavior was given only once.3 The record here indicates that on the first occa*629sion, as discussed in Justice Palmer’s opinion in part II A, the plaintiff repeatedly and deliberately defied the trial court’s explicit commands that he refrain from speaking and that, as a result, the plaintiffs outbursts caused an unwarranted delay in the resolution of his matter and other business before the court. This amounted to an obstruction of the orderly administration of justice.
The trial judge had the power, and indeed the duty, to control her courtroom at all times, not only on the first occasion. Our courtrooms are the very places from which the public order is to be maintained. This concern is all the more heightened where there are other people in the courtroom charged with criminal offenses and awaiting their cases. The trial court was required to convey the message to others that affronts to the court’s authority will not be tolerated. This court should be careful to uphold the trial court’s ability to control a criminal courtroom continuously. This is necessary for a sense of order injudicial proceedings. See In re Dodson, supra, 214 Conn. 349-50.
Here, the conduct involved in each of the three findings of contempt was legally susceptible of constituting a contempt, the punishment was authorized and the court was qualified to act. That is all that we may review. Until this case, there was no Connecticut case that reversed a summary criminal contempt finding of a trial court. See Jackson v. Bailey, supra, 221 Conn. 498; In re Dodson, supra, 214 Conn. 344; Naunchek v. Naunchek, 191 Conn. 110, 463 A.2d 603 (1983); Moore v. State, supra, 186 Conn. 256; Whiteside v. State, supra, 148 Conn. 77; Goodhart v. State, supra, 84 Conn. 60. In my opinion, this case does not afford any reason to deviate from that precedent.

 In contempt cases, the question of fact for a trial court with the requisite jurisdiction, which question cannot be reviewed, is whether the conduct of the plaintiff, in view of ail of the surrounding circumstances, constituted a disruption, hindrance or obstruction of the administration of justice or whether the conduct detracted from the authority or dignity of the court. It is not necessary, however, for the conduct to be observed by or understood *625by or to be audible to those in the courtroom in order for it to be found contemptuous. See Whiteside v. State, supra, 148 Conn. 80.


 The court, the plaintiff, and perhaps the plaintiffs counsel, sometimes speak at once and “reasonable ears” could differ as to what was said.


 In Jackson v. Bailey, supra, 221 Conn. 498, the first contempt was found for using an obscenity in the courtroom. After one more obscenity, without any further warning by the court, the second contempt was found. The third contempt was found when the defendant uttered a third obscenity, again without any intervening comment of the court.